Opinion filed June 9, 2016




                                     In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-16-00133-CR
                                 ___________

                    MICHAEL TRAVIS LAY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 350th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 9722-D


                      MEMORANDUM OPINION
      Michael Travis Lay, Appellant, has filed an untimely pro se notice of appeal
from a conviction for the offense of delivery of marihuana in a drug-free zone. We
dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on October 22, 2015, and that his notice of appeal was filed in the district
clerk’s office on May 19, 2016. When the appeal was filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely and that the
appeal may be dismissed for want of jurisdiction. We requested that Appellant
respond to our letter and show grounds to continue. We have not received any
response to our letter.
      Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant’s notice of appeal was filed with the clerk of
the trial court 210 days after sentence was imposed. The notice of appeal was,
therefore, untimely. Absent a timely filed notice of appeal or the granting of a timely
motion for extension of time, we do not have jurisdiction to entertain this appeal.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110
(Tex. Crim. App. 1993).
      This appeal is dismissed for want of jurisdiction.


                                                      PER CURIAM


June 9, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2